DETAILED ACTION
This office action is in response to Applicant’s communication of 5/13/2022.  Claims 1-33 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIGs 1, 2, 6, 7, 9 and 10 are objected to for the following reasons:
Drawings lack lines, numbers and letters that are durable, clean, black, sufficiently dense and dark and uniformly thick and well-defined and therefore fail to comply with 37 CFR 1.84l.
Drawings have excessive shading and reduce legibility and therefore fail to comply with 37 CFR 1.84m. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 7, 15, 16, 17, 21, 23, 26, 27 and 33 objected to because of the following informalities:  
Claims 1 and 21, in each final line, recite the acronym “NCPDP”.  This acronym needs to be spelled out the first time that it is recited.
Claim 1, line 9, recites “…providing the protocol-compliant response message to the claims network;…”.  For consistency, this read as “…providing the protocol-compliant response message to the healthcare claims network;…”.
Claim 7, line 2, recites “…including ability to pre-fill forms…”. This should read as “…including the ability to pre-fill forms…”
Claim 15, line 1, recites “…wherein benefit program administrator…”. This should read as “…wherein the benefit program administrator…”.
Claims 16 and 27, line 2, recite the acronym “API”. This acronym needs to be spelled out the first time that it is recited.
Claim 17, line 3, recites “…wherein step of…”. This should read as “…wherein the step of…”
Claim 23, line 4, recites “…and wherein web portal…”. This should read as “…and wherein the web portal…”
Claim 26, line 1, recites “…wherein benefit program administrator…”. This should read as “…wherein the benefit program administrator…”
Claim 33, line 4, recites “…wherein step of parsing…”. This should read as “…wherein the step of parsing…”   

Appropriate correction is required for each of these claim objections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 21 are directed to a process; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for determining an individual’s eligibility for benefits, which is a fundamental economic practice, i.e. managing insurance benefits, and commercial or legal interaction, i.e. managing agreements in the form of contracts, and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “…executing business rules (on a rules engine) for a program sponsor on information in the eligibility verification request to determine an individual's eligibility for benefits; generating a protocol-compliant response message including information not specified in the health care protocol of communication; and providing the protocol-compliant response message to the (claims network); wherein the at least one health care protocol of communication comprises the NCPDP Telecommunication Standard.” Claim 21, stripped of all additional elements, recites the abstract idea as follows: “…executing business rules on a rules engine for a program sponsor on information extracted from the eligibility verification request to determine an individual's eligibility for benefits; populating a (web portal) with information extracted from the eligibility verification request; and providing a response to the eligibility verification request (via the web portal and over a network other than the healthcare claims network); wherein the at least one health care protocol of communication comprises the NCPDP Telecommunication Standard.” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “rules engine”, i.e. software, a “healthcare claims network” and at least one “health care protocol”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Claim 21 is similarly analyzed and introduces the mere nominal recitation of at least one “health care protocol”, a “web portal”, a “network” and the same “healthcare claims network” as seen in claim 1.  Determine an individual's eligibility for insurance benefits and generating a response is a business problem and an abstract concept. Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using programmed software communicating information over generic networks to perform the steps of executing, generating and providing (claim 1) and executing, populating and providing (claim 21). The at least one “health care protocol”, “rules engine”, i.e. software, “web portal”, “network” (other than the “healthcare claims network”) and the “healthcare claims network” are recited at a high-level of generality and although no actual hardware is claimed, it is clear, see at least paragraphs [0007-0008] and [0068-0072] of the specification, that generic processors with memory are suitably programmed to determine and communicate information over generic networks, such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, the steps of “…providing the protocol-compliant response message to the claims network;…” (claim 1) and, providing a response to the eligibility verification request via the web portal and over a network other than the healthcare claims network…” (claim 21) is considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g). Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “rules engine”, i.e. software, a “web portal”, a “network” (other than the “healthcare claims network”) and a “healthcare claims network” to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, the steps of “…providing the protocol-compliant response message to the claims network;…” (claim 1) and “… and providing a response to the eligibility verification request via the web portal and over a network other than the healthcare claims network…” (claim 21) is considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g). Mere instructions to apply an exception using software communicating over generic networks, i.e. generic computer components programmed and interacting in a conventional manner, cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claims 1 and 21, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality, at best carried out by a generic processor with memory running the claimed software, such as data gathering/transmission over a generic communication network akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network); see MPEP 2106.05(d)(II).
	Applicant has leveraged software, at best suitably programmed and running on generic computing elements communicating over generic or commercially available networks, to perform the abstract idea of determining an individual’s eligibility for benefits, without significantly more.
Dependent claims 2-20 and 22-33 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 further defines “the information not specified in the…. communication comprises a coupon for pharmaceutical benefits…” which is merely further refining the abstract idea with nothing significantly more.  Claim 3 narrows claim 2 by claiming that the coupon comprises a member ID which is merely further defining the benefit, i.e. information/data.  Claim 4 (and similarly claim 22) defines that sets of software perform the abstract idea, at best, on generic computers suitably programmed to generate a request and display a web portal for gathering information as is known in the computing arts.  Claim 5 further narrows claim 4 and applies the abstract idea via a most well-known and well-understood internet computing element, i.e. a URL. A URL is merely the address of a webpage which in the instant case is used in a most conventional manner to access a web portal for which the abstract idea is applied.  Claim 6 further narrows claim 5 by reciting, at a very high level of generality, that additional information is determined and pre-populated on the web portal and that the URL includes information to authenticate and provide access to the web portal.  The steps of determining information and pre-populating a web portal can be performed manually as claimed.  A human can determine information and display said information but for the nominal recitation of generic computing functionality.  The URL is merely claimed in a most conventional technical manner such that the type of information contained therein does not provide significantly.  Claim 7 recites conventional computing functionality claimed at a very level of generality such that it is merely applying the abstract idea via a computer.  A human can pre-populate forms with data, facilitate the transmission of said forms and track the completion of various forms as presently claimed. Claim 8 recites that the URL, i.e. website address, enables the collection of documents with no technical detail such that it is merely collecting information which is part of the abstract idea itself. Claims 9 -12 are similar to claim 8 with no technical detail.  As claimed, these limitations are merely automating manual processes which are part of the abstract idea itself.  Claim 13 (and similarly claim 24) and claim 14 (and similarly claim 25) further define the first software solution as a claims processing system, i.e. generic computing devices suitably programmed, for displaying information.  Displaying information is an abstract idea and can be performed manually but for the nominal recitation of generic computing components. The second software solution is defined as receiving and parsing information which is automating a manual process as claimed.  Claim 15 (and similarly claim 26) defines well-known information needed when processing and paying out a benefits claim.  Claim 16 (and similarly claim 27) recites that the second software solution comprises an application program interface (API) for applying the abstract idea.  APIs are software that allow programs to interact and carry out programmed functions.  In the instant claim this is merely applying the abstract idea via well-known technology terms in a manner as they were designed.  The machine readable object is defined in paragraphs [0100] and [0117] as JavaScript Object Notation (JSON) which is merely programming information directed to the abstract idea at a very high level of generality, with no technical detail, such that it is merely what one of ordinary skill in the art would understand. Claim 17 recites parsing information at a very high level of generality, such that a human being could carry this step out.  Further defining which entity carries out the parsing of information and the step of executing business rules is merely refining the abstract idea with nothing significantly more.  Claim 18 (and similarly claim 28) recites receiving information over a network which is insignificant extra-solution activity akin to the transmission of data over a network, see MPEP 2106.05(d)(II).  Claims 19 and 20 (and similarly claims 29 and 30) further define the program sponsor as a specific entity with nothing significantly more. Claim 23 recites determining additional information required, pre-populating information for display and communicating a request for additional information to an individual which is applying the abstract idea via generic computing elements at best.  This is automating steps of the abstract idea with nothing significantly more.  Claim 31 recites receiving information on a mobile device which is an abstract idea but for the nominal recitation of a generic computing element.  Claim 32 recites that a mobile device can be associated with the entities, i.e. people, involved in the abstract idea with nothing significantly more. Claim 33 further defines and refines which entities are performing which abstract idea step.  There is no technical detail such that these steps cannot be performed via manual means.      
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for determining an individual’s eligibility for benefits) on one or more computers (at best) programmed with the instant invention software, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and communicating over generic networks) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for determining an individual’s eligibility for benefits) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	
	(a)(1) the claimed invention was patented, described in a printed publication, or in public 	use, on 	sale or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 13-22 and 24-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 	Pinsonneault  (US 2015/0234991)

Regarding Claim 1: Pinsonneault discloses a process for generating a response message to an eligibility verification request transmitted over a healthcare claims network having at least one health care protocol of communication (at least abstract), the process comprising the steps of: 
executing business rules on a rules engine for a program sponsor on information in the eligibility verification request to determine an individual's eligibility for benefits; (at least [0018], “…the billing request transaction type may include, without limitation,…. or an X12 270 eligibility inquiry transaction.”, at least [0019], at least [0031], “Any number of prescriber computers 102, claims processor computers 106, and/or pharmacy computers 108 may be in communication with the service provider computer 104 as desired in various example embodiments.”, at least [0044-0045])
generating a protocol-compliant response message including information not specified in the health care protocol of communication; (at least Abstract, “The patient incentive information may be determined by evaluating pharmacy identification information and medication identifiers in a received prescription benefit check transaction and/or adjudicated response to a healthcare transaction to determine if an incentive is available to be applied to the current transaction.”, at least [0019], “…the adjudicated billing response may use the text field or another text field for providing information identifying the source and amount of any incentive ( e.g., coupon, voucher, discount, rebate, loyalty award or the like) that the patient will receive for filling the prescription at the pharmacy/pharmacy chain identified in the billing request transaction.”, at least [0022-0023], at least [0029], at least [0100], “..the medication manufacturer, a marketer of the medication, or the service provider may choose whether to include this message in the adjudicated response”, the response is in NCPDP format) and
providing the protocol-compliant response message to the claims network; wherein the at least one health care protocol of communication comprises the NCPDP Telecommunication Standard; (at least [0029], “…the provider benefit check module 132 or another portion of the prescriber computer 102 formats one or more prescription transactions (i.e., a predetermination of benefits transaction, healthcare claim transaction, prescription claim or billing request, healthcare order transaction, or X12 270 eligibility inquiry transaction, or e-prescription transaction (i.e., electronic prescription order transaction, e-script, or e-prescription)) for a patient prescription according to NCPDP standards in the agreed upon format. The one or more prescription transactions may be sent to the service provider computer 104.”, at least [0032], “Any number of prescriber computers 102, claims processor computers 106, and/or pharmacy computers 108 may be in communication with the service provider computer 104 as desired in various example embodiments.”, at least [0100], “..the medication manufacturer, a marketer of the medication, or the service provider may choose whether to include this message in the adjudicated response”, the response is in NCPDP format, at least [0103], at least [0111]).  

Regarding Claim 21: Pinsonneault discloses a process for generating a response message to an eligibility verification request transmitted over a healthcare claims network having at least one health care protocol of communication (at least abstract), the process comprising the steps of: 
executing business rules on a rules engine for a program sponsor on information extracted from the eligibility verification request to determine an individual's eligibility for benefits; (at least [0018], “…the billing request transaction type may include, without limitation,…. or an X12 270 eligibility inquiry transaction.”, at least [0019], at least [0031], “Any number of prescriber computers 102, claims processor computers 106, and/or pharmacy computers 108 may be in communication with the service provider computer 104 as desired in various example embodiments.”, at least [0044-0045])
populating a web portal with information extracted from the eligibility verification request; (at least [0041], “The management module 156 may be an Internet browser or other software, such as a dedicated program, for interacting with the prescriber computer 102, and/or the claims processor computers 106, and/or the pharmacy computer 108.), Internet browser reads on web portal, at least [0056], “For example, the patient may communicate pharmacy benefit information utilizing a web-based portal from any patient desired location at a time prior to or after a patient visit.”) and 
providing a response to the eligibility verification request via the web portal and over a network other than the healthcare claims network; wherein the at least one health care protocol of communication comprises the NCPDP Telecommunication Standard. (at least [0029], “…the provider benefit check module 132 or another portion of the prescriber computer 102 formats one or more prescription transactions (i.e., a predetermination of benefits transaction, healthcare claim transaction, prescription claim or billing request, healthcare order transaction, or X12 270 eligibility inquiry transaction, or e-prescription transaction (i.e., electronic prescription order transaction, e-script, or e-prescription)) for a patient prescription according to NCPDP standards in the agreed upon format. The one or more prescription transactions may be sent to the service provider computer 104.”, at least [0032], “Any number of prescriber computers 102, claims processor computers 106, and/or pharmacy computers 108 may be in communication with the service provider computer 104 as desired in various example embodiments.”, at least [0100], “..the medication manufacturer, a marketer of the medication, or the service provider may choose whether to include this message in the adjudicated response”, the response is in NCPDP format, at least [0103], at least [0111]).

Regarding Claim 2: Pinsonneault further discloses the process of Claim 1, wherein:
the information not specified in the health care protocol of communication comprises a coupon for pharmaceutical manufacturer benefits in a pre-defined field of the NCPDP Telecommunication Standard. (at least [0019], “…the adjudicated billing response may use the text field or another text field for providing information identifying the source and amount of any incentive (e.g., coupon, voucher, discount, rebate, loyalty award or the like) that the patient will receive for filling the prescription at the pharmacy/pharmacy chain identified in the billing request transaction.”, at least [0100], at least [0103], at least [0111]).  

Regarding Claim 3: Pinsonneault further discloses the process of Claim 2, wherein:
the coupon comprises at least a member ID personalized number for entry into a subsequent request for payment; (at least [0022], “…network benefit check module 110 may include computer-executable instructions operable for facilitating the determination of accurate patient copay information, including any available incentive programs (e.g., coupon, voucher, discount, rebate, loyalty award or the like) during a prescription writing process.”, at least claim 1, “…wherein the adjudicated response comprises the medication identifier, the patient identifier, and a first patient copay amount;”)  

Regarding Claims 4 and 22: Pinsonneault further discloses wherein:
the protocol-compliant eligibility verification request message is generated on a first software solution (at least [0028], “The EMR module 128 may be a software application  (s), including, but not limited to, a dedicated program:…” and “…the prescriber device 102 may utilize the EMR module 128 to retrieve or otherwise receive data, messages, or responses from the service provider computer 104 and/or other components of the system 100.”) and the protocol-compliant response message is generated by a second software solution; and wherein the second software solution further comprises a remote web portal. (at least [0041], “…service provider computer 104 may include additional program modules for performing other processing methods described herein.” and “The management module 156 may be an Internet browser or other software, such as a dedicated program, for interacting with the prescriber computer 102, and/or the claims processor computers 106, and/or the pharmacy computer 108.”)  

  
Regarding Claims 13 and 24: Pinsonneault further discloses, wherein:
the first software solution is a healthcare services Provider's claim processing system, and further comprising the step of displaying at the first software solution to the Provider a response; (at least [0017], at least [0026], “…the communication of healthcare transactions to the service provider computer 104, and/or the receipt, processing, and display of responses received from the service provider computer 104. For example, the prescriber device 102 may be a computing device that includes any number of server computers, mainframe computers, networked computers, desktop computers, personal computers, mobile devices, smartphones, digital assistants, personal digital assistants, smart phone devices, tablet devices, Internet appliances, application-specific integrated circuits, microcontrollers, minicomputers, and/or any other processor-based devices.” at least [0028], “The EMR module 128 may be a software application  (s), including, but not limited to, a dedicated program:…” and “…the prescriber device 102 may utilize the EMR module 128 to retrieve or otherwise receive data, messages, or responses from the service provider computer 104 and/or other components of the system 100.”)  

Regarding Claims 14 and 25: Pinsonneault further discloses, wherein:
a benefit program administrator operates the second software solution, and the benefit program administrator receives and parses the protocol compliant eligibility verification request message; (at least [0018-0019], at least [0022-0023])   

Regarding Claims 15 and 26: Pinsonneault further discloses, wherein:
benefit program administrator is assigned routing information comprising at least one of the group comprising a Bank Identification Number (BIN), a Process Control Number (PCN) and a Primary Group ID; and the protocol-compliant eligibility verification request message includes the assigned routing information; (at least [0022]).  

Regarding Claims 16 and 27: Pinsonneault further discloses wherein the second software solution comprises an API, and the method further comprising the steps of: 
the API parsing the protocol-compliant eligibility verification request message into a machine-readable object, the business rules engine executing the business rules on the machine readable object; the business rules engine updating the machine-readable object with response information; and the API generating the protocol-compliant response message based on the updated machine-readable object. (at least [0018-0019], at least [0022-0023], at least [0024], an API is a most general and well-known term in the computing art such that it is programming that allows software to communicate with other software.  As such “…including one or more prescriber computers 102, service provider computers 104, claims processor computers 106, and/or pharmacy computers 108, may include or otherwise be associated with suitable hardware and/or software for transmitting and receiving data and/or computer-executable instructions over one or more communication links or networks.”)     

Regarding Claims 17: Pinsonneault further discloses the process of claim 1 further comprising the step of:
parsing the protocol-compliant eligibility verification request message to extract information relevant to a pharmaceutical manufacturer benefit program, wherein step of parsing the protocol-compliant eligibility verification request message is performed by a program sponsor and the step of executing business rules by is performed by a program administrator; (at least [0018-0019], at least [0022-0023])      

Regarding Claims 18 and 28: Pinsonneault further discloses, further comprising:
the step of receiving the protocol-compliant eligibility verification request message from the claims network; (at least [0018], “…the prescription benefit check transaction may be communicated in real time or near real time to a service provider computer associated with a service provider, such as a switch. The service provider computer may determine a transaction type identified in the prescription benefit check transaction.”).  

Regarding Claims 19 and 29: Pinsonneault further discloses, wherein:
the program sponsor is a pharmaceutical manufacturer; (at least [0040], “reduce the copay amount for the patient, pharmaceutical marketers or manufacturers enrolled in or providing incentives, such as the name of the pharmaceutical marketer or manufacturer,…”, at least [0098], “For example, a pharmaceutical manufacturer or other sponsor of the incentive can specify how much of an incentive they want to provide based on one or more factors.”).  

Regarding Claims 20 and 30: Pinsonneault further discloses, wherein:
the program sponsor is an insurer; (at least [0017], “…the healthcare provider may receive, request, or otherwise obtain the patient's name, date of birth, gender, identification of a preferred pharmacy of the patient or benefits provider ( e.g., insurance company, …)”, at least [0019], at least [0022]). 

Regarding Claims 31: Pinsonneault further discloses the process of claim 21, further comprising the step of:
receiving the response on a mobile device; (at least [0026], “…the communication of healthcare transactions to the service provider computer 104, and/or the receipt, processing, and display of responses received from the service provider computer 104. For example, the prescriber device 102 may be a computing device that includes any number of server computers, mainframe computers, networked computers, desktop computers, personal computers, mobile devices, smartphones, digital assistants, personal digital assistants, smart phone devices, tablet devices,…”)  

Regarding Claims 32: Pinsonneault further discloses the process of claim 21, further comprising the step of:
receiving the response on a mobile device, wherein the mobile device is associated with a person selected from the group consisting of a prescribing physician, a pharmacist, and a patient related to the eligibility verification request, (at least [0026], at least [0029], “…determining accurate patient copay information, incentive program information, and displaying the retrieved copay information (or adjusted copay information based on received incentive program information) at a display communicably coupled to the prescriber computer 102.” at least [0030], at least [0102]).  

Regarding Claims 33: Pinsonneault further discloses the process of claim 1 further comprising the step of:
parsing the protocol-compliant eligibility verification request message to extract information relevant to a wellness program sponsored by a third party payor, pharmaceutical manufacturer benefit program, or other third party, wherein step of parsing the protocol-compliant eligibility verification request message is performed by a program sponsor and the step of executing business rules by is performed by a program administrator; (at least [0040], “…reduce the copay amount for the patient, pharmaceutical marketers or manufacturers enrolled in or providing incentives, such as the name of the pharmaceutical marketer or manufacturer, the drugs or services (typically by way of an NDC number or RxNorm medication identifier) for which incentives are being provided by or for the pharmaceutical marketer or manufacturer…” at least [0098]).
Allowable Subject Matter
Claims 5-12 and 23 are allowable over any prior art of record, however they are ineligible over the 35 U.S.C. rejection as analyzed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/14/2022